DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 04/05/2022 & 6/1/2022.
Claims 1-20 are presented for examination.
This application is a CON of 17/153,146 filed on 01/20/2021 now PAT 11,288,466 which is a CON of 16/530,173 filed on 08/02/2019 now PAT 10,943,076 which claims benefit of 62/716,741 filed on 08/09/2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,288,466 (hereinafter referred as '466). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are expressly found in the claimed application. For instance, claim 1 of the present application recites the following limitations:
A container, comprising: a surface defining a volume of the container; and a first resonance portion including an assembly of three-dimensional (3D) carbon- containing structures printed on the surface of the container using one or more first carbon-based inks, the first resonance portion configured to indicate a presence of an item within the container by resonating at one or more predetermined frequencies in response to an electromagnetic radiation ping associated with a user device located a distance from the container.
Whereas claim 1 of '281 application, the applicant claims:
A container configured to store an item, comprising: a surface defining a volume of the container; and an electromagnetic state sensing device including one or more resonance portions printed on the surface of the container, each resonance portion including an assembly of three-dimensional (3D) carbon-containing structures configured to: detect an electromagnetic radiation ping emitted from a user device located a distance from the container; and generate an electromagnetic radiation return signal in response to the electromagnetic radiation ping, the electromagnetic radiation return signal indicating a state of the item in a corresponding portion of the container proximate to the printed resonance portion.
The instant claims obviously encompass the claimed invention of '466 patent and differ only by terminology. To the extent that the present claims are broader and therefore generic to the claimed invention of '466 application, In re Goodman 29 USPQ 2d 2010 CAFC 1993.
The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the application term by prohibiting claims in a second application not patentably distinct from claims of a first application. In re Vogel, 164 USPQ 619 (CCPA 1970).
Claims 2-20 are also rejected under double patent as being dependent of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (US 2018/0072553) in view of Sitharaman et al. (US 2015/0118492).
Re Claims 1, 7-8: a surface defining a volume of the container (¶ 68+); and a first resonance portion {herein interpreted as LED receivers 104 on container 100} including an assembly of three-dimensional (3D) carbon-containing structures printed on the surface of the container using one or more first carbon-based inks, the first resonance portion configured to indicate a presence of an item within the container by resonating at one or more predetermined frequencies in response to an electromagnetic radiation ping {see fig.# 13} associated with a user device {herein mobile device 106} located a distance from the container (¶ 162-177+, 182-195+).
Lyons et al. fails to specifically teach each resonance portion including an assembly of three-dimensional (3D) carbon-containing structures configured to: detect an electromagnetic radiation ping emitted from a user device.
Sitharaman et al. teaches three-dimensional carbon structures, wherein each resonance portion including an assembly of three-dimensional (3D) carbon-containing structures (¶ 14, 21- 27, 34-414).

In view of Sitharaman et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Lyons et al. each resonance portion including an assembly of three- dimensional (3D) carbon-containing structures configured to detect an electromagnetic radiation ping emitted from a user device so as to absorb the energy radiated by the electromagnetic energy source and act as a dielectric material by converting the energy into heat.
Re Claim 2: Lyon et al. as modified by Sitharaman et al. teaches device and method, wherein the first resonance portion is configured to: resonate at a first frequency in response to the electromagnetic radiation ping based on the presence of the item within the container; and resonate at a second frequency in response to the electromagnetic radiation ping based on an absence of the item within the container, the second frequency being different than the first frequency (¶ 193+, 289+).
Re Claim 20: Lyon et al. as modified by Sitharaman et al. teaches device and method, wherein the user device is a smartphone 106, a radio frequency identification (RFID) reader, or a near-field communication (NFC) device (see fig.# 1; ¶ 162+).
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (US 2018/0072553) as modified by Sitharaman et al. (US 2015/0118492) as applied to claim 1 above, and further in view of Paranjape (US 2009/0308742).
Re Claims 3 and 6: The teachings of Lyons et al. have been discussed above. Lyons et al. discloses method for determining the level and/or volume of liquid or other substance within the portable liquid container (¶ 48+).
Lyons et al. fails to specifically teach the item comprises an analyte, and a resonant frequency of the first resonance portion is based at least in part on one or more characteristics of the analyte, and wherein the sensing material comprises a redox mediator.
Paranjape teaches flexible apparatus and method for monitoring and delivery, which includes an analyte, and a resonant frequency of the first resonance portion is based at least in part on one or more characteristics of the analyte (¶ 102+), wherein the sensing material comprises a redox mediator (¶ 116+, 140+).
In view of Paranjape’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Lyons et al. an analyte, and a resonant frequency of the first resonance portion is based at least in part on one or more characteristics of the analyte so as to measure and/or quantitate a detectable reaction product.
Re Claim 4: Lyons et al. as modified by Paranjape teaches device and method, wherein the first resonance portion further includes a sensing material {herein a level sensing device} that is sensitive to the presence of the analyte within the container (¶ 48+).
Re Claim 5: wherein a capacitance of the sensing material is based at least in part on the presence of the analyte within the container (¶ 20+, 48+).

Allowable Subject Matter
Claims 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to specifically teach a second resonance portion including an assembly of 3D carbon-containing structures printed on the surface of the container using one or more second carbon-based inks, the one or more second carbon-based inks being different than the one or more first carbon-based inks. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taniguchi et al. (US 6,219,933) teaches container for fluid lever detector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2876